Citation Nr: 0900296	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  04-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for anxiety and panic 
disorder. 

2.  Entitlement to service connection for an upper back 
disability. 

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1994.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision dated in June 2003 by the 
Department of Veterans, Regional Office (RO), in Los Angeles, 
California, which denied entitlement to service connection 
for an anxiety and panic disorder and an upper back 
disability, and determined that new and material evidence had 
not been received to reopen the claim for service connection 
for a left knee disability.  

In April 2007, this matter was transferred to the RO in San 
Diego. 

The veteran presented testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The issues of entitlement to service connection for anxiety 
and panic disorder and an upper back disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

On October 23, 2008, prior to the promulgation of a decision 
in the appeal, at the videoconference hearing before the 
Board and on the record, the veteran withdrew the appeal of 
whether new and material evidence had been received to reopen 
the claim for service connection for a left knee disability 
pursuant to 38 C.F.R. § 17.120; there is no question of fact 
or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the claim of 
whether new and material evidence had been received to reopen 
the claim for service connection for a left knee disability 
pursuant to 38 C.F.R. § 17.120 are met; the Board has no 
further jurisdiction in this matter.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. § 
20.204 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA applies 
in the instant case.  Given the veteran's expression of 
intent to withdraw his appeal, further discussion of the 
impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At the videoconference hearing before the Board on October 
23, 2008, prior to the promulgation of a decision in the 
appeal, the veteran stated on the record at the hearing 
before the Board that he intended to withdraw the appeal of 
the claim of whether new and material evidence had been 
received to reopen the claim for service connection for a 
left knee disability.  Hence, there is no allegation of error 
of fact or law remaining for appellate consideration on this 
matter, and the Board does not have jurisdiction to consider 
an appeal in this matter.  Accordingly, the appeal is 
dismissed. 


ORDER

The appeal of the claim of whether new and material evidence 
had been received to reopen the claim for service connection 
for a left knee disability pursuant to 38 C.F.R. § 17.120 is 
dismissed. 


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Regarding the claim for service for an anxiety and panic 
disorder, the Board finds that additional medical opinion is 
necessary. The record shows that the veteran underwent VA 
examination in April 2003 and generalized anxiety disorder 
and panic disorder were diagnosed.  The veteran reported that 
he has had panic and anxiety symptoms since service.  Service 
treatment records show that in January 1994, the veteran had 
symptoms of dypsnea, increased heart rate, faintness, and 
difficulty breathing since a PPD shot.  In April 1994, 
adjustment disorder, mild, was diagnosed.  Separation 
examination dated in May 1994 notes that the veteran had a 
history of antisocial traits.  

The veteran is competent to report observable symptoms and a 
continuity of symptomatology.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board finds that an examination is needed to 
obtain a competent opinion as to whether the veteran's 
current anxiety and panic disorders were incurred in service 
or are medically related to service.  Upon VA examination in 
April 2003, the VA examiner did not provide an opinion as to 
whether the anxiety disorder and panic disorder were 
medically related to the veteran's period of service.  

Review of the record shows that the veteran was treated for 
the upper back disability and the anxiety and panic disorders 
at VA medical facilities in Loma Linda and San Diego.  At the 
videoconference hearing before the Board in October 2008, the 
veteran stated that he was treated for the upper back 
disorder at the VA starting in 1994.  He stated that he was 
currently treated at the VA medical facility in La Jolla.  
Associated with the file are the veteran's VA treatment 
records from Loma Linda dated from February 2003 to October 
2003 and in February 2005 and his VA treatment records from 
the San Diego VA healthcare system dated from October 2007 to 
December 2007.  The RO should obtain the veteran's VA 
treatment records from the Loma Linda VA medical facility 
dated from 1994 to February 2003, from October 2003 to 
present, and the VA treatment records from the San Diego VA 
Healthcare system dated from April 2007 to October 2007 and 
from December 2007 to present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).

In the present case, the veteran was provided with a VCAA 
notice letter in April 2003.  The RO sent a VCAA notice 
letter pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) to the veteran in May 2007.  However, the letter 
was returned to the RO.  Thus, the Board finds that 
additional VCAA notice of the information or evidence 
necessary to establish a disability rating and the effective 
date of the disability pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and readjudication of the 
claim are warranted.  The RO will have the opportunity to 
correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation of the information or 
evidence needed to establish a disability 
rating and effective date as outlined in 
Dingess v. Nicholson, 19 Vet. App 473 
(2006).  

2.  Conduct a search for and associate 
with the claims file the veteran's VA 
treatment records from Loma Linda VA 
medical facilities dated from 1994 to 
February 2003 and from October 2003 to 
present, and the VA treatment records 
from the San Diego VA Healthcare system 
dated from April 2007 to October 2007 and 
from December 2007 to present.  

3.  Schedule the veteran for an 
examination to determine the etiology and 
date of onset of the anxiety and panic 
disorders.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
anxiety and panic disorder are related to 
any disease or injury in service.  
Attention is invited to the service 
treatment records which show a diagnosis 
of adjustment disorder, mild, in 1994.  
The examiner should provide a rationale 
for all conclusions.

4.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


